DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claim(s) 18-26 directed to Group II, a method for manufacturing a sensor element, non-elected without traverse.  These withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not rejoined. See MPEP § 821.04.  Accordingly, claim(s) 18-26 have been cancelled.
REASONS FOR ALLOWANCE
Claims 1-2 and 4-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 15, each is deemed novel and non-obvious over the prior art of record drawn to apparatus (a sensor element in claim 1 or a sensor in claim 15) as instantly claimed.  The limitation “wherein the sensor element body includes a surface on which a polymer layer is disposed, wherein the polymer layer has an electrically and/or ionically conductive first partial region and an electrically and/or ionically conductive second partial region, and wherein the membrane seats on the polymer layer such that the first partial region of the polymer layer contacts the first functionalized region of the membrane and the second partial region of the polymer layer contacts the second functionalized region of the membrane” in amended claims 1 and 15 is not obvious over the prior art.  The pertinent art, Cheng (U.S. Patent Pub. 2007/0144919), teaches a sensor comprising a sensor element (Fig. 3: an ion selective electrode ISE 2) comprising as sensor element body including an electrically conductive first conductor (Fig. 3: 40a) and an electrically conductive second conductor (Fig. 3: .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795